Citation Nr: 0718375	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-10 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include major depression, claimed as secondary 
to service-connected disabilities.

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is the subject of a separate decision of 
the Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Phoenix, Arizona.

The veteran provided testimony with regard to the issue on 
appeal at a hearing before the undersigned Veterans Law Judge 
in September 2006.


FINDING OF FACT

Competent medical evidence of record establishes that the 
veteran's service-connected hearing loss aggravates his major 
depression such that there is a definite, permanent increase 
in the psychiatric disability.


CONCLUSION OF LAW

The veteran's major depression is chronically aggravated by 
the service-connected hearing loss.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters issued in 
October 2001, September 2003, and January 2005.  He was 
informed of the evidence required to substantiate his claim, 
and of his and VA respective duties for obtaining evidence, 
as well as asked to submit evidence in his possession to VA.  
He was informed of the criteria for consideration in the 
assignment of a disability rating and effective date, in the 
event of award of the benefit sought, by letter dated in 
March 2006.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although additional notice was 
provided to the appellant after the initial adjudication, 
corrective notice was issued to which the veteran was 
afforded the opportunity to respond.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements in support of his appeal, his 
service medical records as well as post-service private and 
VA medical records.  VA examinations were provided to the 
veteran and he was afforded the opportunity to offer 
testimony before the undersigned in September 2006.  A 
transcript is of record.  The Board has carefully reviewed 
the veteran's statements/testimony and concludes that he has 
not identified further evidence not already of record in 
connection with his secondary service connection claim for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Secondary Service Connection

The veteran is currently service-connected for hearing loss 
and tinnitus.  He argues his major depression is the result 
of, or aggravated by, his service-connected disabilities.  
Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 
10, 2006, aggravation of a nonservice-connected disease will 
not be conceded unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements and those of his spouse and sister, do 
not constitute competent medical evidence of the diagnosis or 
etiology of the claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In pursuit of his appeal and in support of his contentions, 
the Board notes that the veteran submitted Board decisions 
evaluating other veterans' secondary service connection 
claims.  In essence, he argues that his claim is similar and 
therefore he is entitled to be compensated accordingly.  
Board decisions are nonprecedential in nature.  Although the 
Board strives for consistency in its decisions, each case 
presented to the Board is decided on the basis of the 
individual facts of the case in light of applicable procedure 
and substantive law.  38 U.S.C.A. § 7104 (a) (West 2002); 
38 C.F.R. § 20.1303 (2006).  Therefore, the previous Board 
decisions submitted by the veteran are not controlling 
regarding the outcome in the instant case.  Instead, his 
appeal will be evaluated in light of the evidence 
specifically addressing his physical and psychiatric 
disabilities.

A December 2000 VA progress note reflects the examiner 
indicated the veteran's chronic tinnitus and hearing 
impairment had been an apparent cause of his severe long-term 
depression.  In contrast, the September 2003 VA mental 
disorders examination report shows the examiner opined that 
the veteran's psychiatric impairment is a separate entity 
from his hearing loss and tinnitus.  The examiner also 
opined, however, that the hearing loss aggravated the 
independent depressive disorder.  The examiner stated the 
problems were interactive, and that while the hearing loss 
had not caused the depressive state, the hearing loss 
aggravated the depressive state.  The February 2005 VA mental 
disorders examination report reflects the examiner's opinion 
that it was difficult to determine if depression was directly 
related to hearing loss and tinnitus, but that the veteran's 
hearing problem might have slightly aggravated the veteran's 
mental health.  The examiner also indicated that without the 
service-connected disabilities, the veteran would likely be 
in the same current functional shape.  See also September 
2003 VA examination report addendum (veteran's main 
dysfunctions due to dependence on alcohol and personality 
disorder).

Evidence in favor of a claim must do more than assume or 
suggest an outcome.  See 38 C.F.R. § 3.102 (2006).  Here, in 
contrast to the general statement contained in the December 
2000 VA progress note, the VA examination reports and 
addendum show the examiners reviewed the veteran's medical 
history and gave rationales for their opinions.  

While the competent evidence of record indicates that the 
veteran's major depression is not the result of his service-
connected disabilities, service connection may also be 
awarded for the increase in severity of a second disability 
that is attributable to a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Here, a June 1999 
private psychiatric report chronicles the veteran's problems 
with instability of mood and handling of stress.  The 
veteran, and his spouse, testified at the September 2006 
hearing of how his difficulty with hearing has led to 
problems with interactions with others.  The September 2003 
VA mental disorders examination report, with December 2003 
addendum, reflects that the examiner indicated that while the 
veteran's hearing loss was not a major contributor to 
depression, the veteran's problems with hearing loss were 
interactive with his depression.  The February 2005 VA mental 
disorders examination report shows the examiner opined that 
the veteran's service-connected disabilities slightly 
aggravated his mental heath, having a minor effect which the 
examiner characterized as less than five percent of the 
veteran's total psychosocial functioning.  

In short, the competent medical evidence indicates that the 
veteran's service-connected hearing loss aggravates his 
nonservice-connected major depression such that there is a 
definite, permanent increase in the psychiatric disability.  
Accordingly, service connection is warranted for major 
depression.





	(CONTINUED ON NEXT PAGE)




ORDER

Secondary service connection for major depression, by reason 
of aggravation by service-connected hearing loss, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


